Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit


Nos. 04-1212
     04-1605

                               BRIAN J. DASEY,

                           Plaintiff, Appellant,

                                        v.

        MASSACHUSETTS DEPARTMENT OF STATE POLICE, ET AL.,

                          Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Rya W. Zobel, U.S. District Judge]


                                     Before

                         Boudin, Chief Judge,
                Torruella and Lynch, Circuit Judges.



     Brian J. Dasey on brief pro se.
     Thomas Reilly, Attorney General, and Matthew Q. Berge,
Assistant Attorney General, on Memorandum in Support of Motion for
Summary Disposition for appellees.



                              October 28, 2004
           Per Curiam. In No. 04-1212, appellant Brian Dasey

appeals from the district court's denial of his motions under

Fed. R. Civ. P. 60(b), for reconsideration, and for sanctions.

In No. 04-1605, he appeals from the denial of a second motion for

reconsideration and a motion for leave to supplement his filings.

           After careful review of the record and the parties'

arguments, we affirm the judgments below, concluding that the

district court did not abuse its discretion in denying Dasey's

motions.    We agree substantially with the reasoning in the

district court's Memorandum of Decision dated January 29, 2004,

and its March 2, 2004 endorsed order denying reconsideration. In

addition, as appellees contend, Dasey may not use a Rule 60(b)

motion to relitigate issues already decided by this court, Dasey

v. Anderson, 304 F.3d 148, 151 (1st Cir. 2002), or to raise

issues that might have been, but were not, asserted in prior

court proceedings.    12 Moore's Fed. Prac. § 60.48[3][c], at 60-

174.1 (3d ed. 2003) (confirming that a party's "[f]ailure to take

advantage of an opportunity to litigate an issue precludes use of

that issue to secure" Rule 60(b)(6) relief).    Finally, Dasey's

motions failed to establish the alleged "fraud on the court."

           The judgments in the above appeals are affirmed.   1st

Cir. Loc. R. 27(c).




                               -2-